IN THE SUPREME COURT OF THE STATE OF NEVADA


                  NICOLE SEATON,                                         No. 66590
                  Appellant,
                  vs.
                  THE STATE OF NEVADA,
                  Respondent.
                                                                                FILED
                                                                                 JAN 15 2016



                                          ORDER OF AFFIRMANCE
                              This is an appeal from a judgment of conviction, pursuant to a
                  jury verdict, of multiple transactions involving fraud or deceit in course of
                  enterprise or occupation, theft, obtaining money under false pretenses,
                  and racketeering. Eighth Judicial District Court, Clark County; David B.
                  Barker, Judge.
                              Appellant Nicole Seaton first argues that the district court
                  erred in denying her motion for a new trial when the indictment failed to
                  put her on notice of her racketeering charge. To provide a defendant with
                  an opportunity to prepare an adequate defense, a charging instrument
                  must provide adequate notice to the accused of the prosecution's theories
                  by stating the essential facts constituting the offense in ordinary and
                  concise language NRS 173.075(1); Viray v. State, 121 Nev. 159, 162, 111
P.3d 1079, 1081-82 (2005). Its sufficiency will be determined by practical
                  and not technical standards. Laney v. State, 86 Nev. 173, 178, 466 P.2d
666, 669 (1970). When the indictment is first challenged after all the
                  evidence has been presented, as here, a reduced standard of review will be
                  applied, and any defect will be disregarded unless it affected Seaton's
                  substantial rights by impairing her ability to prepare a defense.   See State

SUPREME COURT
        OF
     NEVADA


(0) 1947A    ea
                 V.   Jones, 96 Nev. 71, 76, 605 P.2d 202, 205-06 (1980). The racketeering
                 count alleged liability through specific sections of NRS 207.400(1), the
                 indictment alleged specific acts of misconduct involving specific victims,
                 see Lewis v. State, 100 Nev. 456, 460, 686 P.2d 219, 221 (1984) ("NRS
                 173.075(2) permits incorporation of the allegations of one count in another
                 count of an indictment?), and the racketeering count alleged a course of
                 criminal conduct into which these specific acts fit. Unlike the indictment
                 in State v. Hancock, 114 Nev. 161, 955 P.2d 183 (1998), the present
                 indictment specifically alleged how Seaton participated in the charged
                 conduct and thus we reject Seaton's contention that the racketeering count
                 impermissibly grouped the defendants together. See Lane v. Torvinen, 97
Nev. 121, 122, 624 P.2d 1385, 1386 (1981). We conclude that Seaton had
                 practical notice of the State's theory of racketeering and an adequate
                 opportunity to prepare her defense and that the district court did not
                 abuse its discretion in denying her motion for a new trial.        See State v.

                 Carroll, 109 Nev. 975, 977, 860 P.2d 179, 180 (1993) (reviewing district
                 court's denial of motion for new trial for abuse of discretion).
                               Second, Seaton argues that the district court erred in denying
                 her motion for an advisory verdict because insufficient evidence supported
                 her convictions. The district court has discretion to advise the jury to
                 acquit a defendant when it deems the evidence insufficient for a
                 conviction, NRS 175.381(1), and we review its decision for an abuse of
                 discretion, Milton v. State, 111 Nev. 1487, 1494, 908 P.2d 684, 688 (1995).
                 We conclude that the State has produced sufficient evidence to establish
                 guilt beyond a reasonable doubt as determined by a rational trier of fact
                 for three counts as to victim DS, three counts as to RN, and racketeering.



SUPREME COURT
       OF
     NEVADA
                                                        2
(0) 1947A   me
                  See Jackson v. Virginia, 443 U.S. 307, 319 (1979); Origel-Candido v. State,
                  114 Nev. 378, 381, 956 P.2d 1378, 1380 (1998).
                              The record shows the following. Seaton worked for the club as
                  an attendant DS entered, was greeted by his attendant, and paid $300-
                  400 for time with one of the attendants on the suggestion that he had paid
                  for sexual services. DS's attendant was named "Nicole," and no other
                  "Nicole" worked for the club other than Seaton. Seaton persuaded DS to
                  upgrade and pay again for sexual services after DS's initial transaction.
                  DS paid an additional $1500 at Seaton's behest. After upgrading, Seaton
                  massaged DS's feet again and told him that he would need to pay more
                  money, again, if he wanted other parts massaged.
                              As to RN, Seaton's name was written on his receipt, and she
                  was among the five women who collaborated in defrauding RN of more
                  than $7000 by participating in RN's third transaction. RN's attendant
                  perpetrated a fraud where she implied to RN that he was buying sexual
                  services from the five women for an hour, and RN's attendant enlisted
                  other attendants to participate in this fraud. The women provided no
                  sexual services and danced around a pole briefly before leaving after less
                  than an hour. Seaton was not RN's initial attendant or present for his
                  first two upgrades.
                              Seaton, as with the other attendants, was given a script to use
                  in defrauding victims, was instructed on how to dress and perform,
                  attended staff meetings at which the club's business practices of fraud
                  were discussed, and used a signal to inform bouncers to remove from the
                  premises an upset victim who had been defrauded. Seaton was featured
                  in the club's printed advertising materials that insinuated the sale of



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1941A    .0
                 sexual services and was one of the most effective attendants at getting
                 victims to upgrade.
                             The jury could reasonably infer from the evidence presented
                 that Seaton knowingly and with fraudulent intent engaged in an act or
                 course of business that operated a fraud by falsely representing something
                 Seaton knew to be false, that she intended DS and RN to rely upon, and
                 that resulted in a loss to DS and RN in at least two transactions, see NRS
                 205.377(1); that Seaton knowingly obtained property from DS and RN by
                 material misrepresentations with the intent to deprive them of that
                 property, see NRS 205.0832(1)(c); that Seaton knowingly and intentionally
                 obtained more than $250 each from DS and RN by false pretense with the
                 intent to cheat or defraud them, see NRS 205.380(1) (2010); and that
                 Seaton was employed by Club Exclusive II and participated in obtaining
                 money by false pretenses, obtaining property by false pretenses, and
                 taking property from another under circumstances not amounting to
                 robbery through its affairs and that these crimes had similar patterns, see
                 NRS 207.360(9), (26), (33); NRS 207.390; NRS 207.400(1)(c)(2).
                 Circumstantial evidence is enough to support a conviction. Lisle v. State,
                 113 Nev. 679, 691-92, 941 P.2d 459, 467-68 (1997), holding limited on
                 other grounds by Middleton v. State, 114 Nev. 1089, 1117 n.9, 968 P.2d
296, 315 n.9 (1998). As such, we conclude that the district court did not
                 abuse its discretion in denying Munoz's motion for an advisory verdict.
                             Third, Seaton argues that the district court improperly
                 admitted prior-bad-act evidence without holding an evidentiary hearing
                 beforehand. To overcome the presumption against the inadmissibility of
                 uncharged prior bad acts, the State must show its propriety at a hearing
                 outside the presence of the jury.   Tavares v. State, 117 Nev. 725, 731, 30


SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                   P.3d 1128, 1131 (2001), modified on other grounds by Mclellan v. State,
                   124 Nev. 263, 182 P.M 106 (2008). This requirement may apply to
                   uncharged prior bad acts committed by coconspirators. See Flores v. State,
                   116 Nev. 659, 662-63, 5 P.3d 1066, 1068 (2000). The district court's failure
                   to conduct a proper hearing is not cause for reversal where the result
                   would have been the same if the district court had not admitted the
                   evidence. Qualls v. State, 114 Nev. 900, 903-04, 961 P.2d 765, 767 (1998).
                   Seaton failed to object contemporaneously, and we review this contention
                   for plain error affecting her substantial rights.   Mclellan, 124 Nev. at 269,
                   182 P.3d at 110. The State elicited brief testimony regarding a prior book-
                   sale fraudulent scheme to emphasize that the essential purpose of the club
                   was to perpetrate fraud. By failing to conduct a hearing as to the
                   propriety of this evidence, the district court committed error. The State's
                   subsequent reference to the testimony in closing, however, was
                   permissible argument on the evidence presented.        See Klein v. State, 105
Nev. 880, 884, 784 P.2d 970, 973 (1989). In light of the overwhelming
                   evidence of the fraudulent reflexology scheme perpetrated at Club
                   Exclusive II, the very brief discussion of the book-sale fraud, and sufficient
                   evidence supporting Seaton's convictions, we conclude that the outcome
                   would have been the same had this evidence not been admitted and that
                   Seaton has failed to show that this error affected her substantial rights.
                               Lastly, Seaton argues that cumulative error deprived her of a
                   fair trial. As she has identified only the prior-bad-acts hearing error,
                   which does not warrant reversal, we conclude that this ground does not
                   warrant relief.




SUPREME COURT
        OF
     NEVADA
                                                          5
(0) I947A    e9I
                            Having considered Seaton's contentions and concluded that
                 they are without merit, we
                             ORDER the judgment of conviction AFFIRMED.



                                                                                   J.




                                                            Saitta


                                                                                   J.




                 cc: Hon. David B. Barker, District Judge
                      Drummond Law Firm
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   6
(0) 1947A    e